          Case 1:20-cv-00206-KBJ Document 29 Filed 06/23/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                    )
 GUN OWNERS OF AMERICA, INC.,                       )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )      Civ. A. No. 20-206
                                                    )
 FEDERAL BUREAU OF INVESTIGATION,                   )
                                                    )
                Defendant.                          )
                                                    )

                   DEFENDANT’S CONSENT MOTION TO VACATE
                   SUMMARY JUDGMENT BRIEFING SCHEDULE


       Defendant Federal Bureau of Investigation (“FBI”) respectfully moves to vacate the current

summary judgment briefing schedule. Plaintiff consents to Defendant’s request. As a result, the

parties deem Defendant’s prior motion to vacate (ECF No. 25) superseded.

       On April 29, 2021, the Court set a summary judgment briefing schedule proposed in the

parities April 2, 2021, joint status report. Under that schedule, Defendant’s motion for summary

judgment is due on July 1, 2021. However, since the setting of the briefing schedule, Defendant

has determined to process additional records at Plaintiff’s request. Those records are expected to

be released to Plaintiff on June 30, 2021 – a day before the motion is due.

       Although, as of this date, Plaintiff’s sole objection has been to the adequacy of Defendant’s

search and not to any of its redactions, it is unknown whether that will continue to be the case with

respect to any new release. If so, a Vaughn index, as well as a declaration addressing any such

redactions, will have to be prepared. To give Plaintiff sufficient time to review the records and

determine what, if any, objections it has, for parties to meet and confer, and for Defendant to

prepare its Vaughn index, declaration, and moving papers, Defendant respectfully requests that the
         Case 1:20-cv-00206-KBJ Document 29 Filed 06/23/21 Page 2 of 3




Court vacate the current briefing schedule and replace it with the proposed schedule immediately

below:

 Defendant’s Motion for Summary Judgment         September 30, 2021

 Plaintiff’s Opposition to Defendant’s Motion November 1, 2021
 for Summary Judgment and Cross-Motion for
 Summary Judgment
 Defendant’s Opposition to Plaintiff’s Cross- November 30, 2021
 Motion for Summary Judgment and Reply to
 Plaintiff’s Opposition
 Plaintiff’s Reply to Defendant’s Opposition  December 14, 2021




Dated: June 23, 2021
       Washington, DC
                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS, D.C. Bar #415793
                                             Acting United States Attorney

                                             BRIAN P. HUDAK
                                             Acting Chief, Civil Division


                                             By: /s/ John Moustakas
                                             John Moustakas, D.C. Bar #442076
                                             U.S. Attorney’s Office – Civil Division
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2518
                                             john.moustakas@usdoj.gov


                                             Attorneys for the United States of America




                                             -2-
           Case 1:20-cv-00206-KBJ Document 29 Filed 06/23/21 Page 3 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                 )
 GUN OWNERS OF AMERICA, INC.,                    )
                                                 )
                 Plaintiff,                      )
                                                 )
          v.                                     )
                                                 )              Civ. A. No. 20-206
 FEDERAL BUREAU OF INVESTIGATION,                )
                                                 )
                 Defendant.                      )
                                                 )
                                                 )
                                                 )


                                    (PROPOSED) ORDER

                UPON CONSIDERATION OF Defendant’s Consent Motion to Vacate Summary

Judgment Brief Schedule, and based upon the entire record, the Motion is hereby GRANTED.

         The new summary judgment briefing schedule shall be as follows:

 Defendant’s Motion for Summary Judgment         September 30, 2021

 Plaintiff’s Opposition to Defendant’s Motion November 1, 2021
 for Summary Judgment and Cross-Motion for
 Summary Judgment
 Defendant’s Opposition to Plaintiff’s Cross- November 30, 2021
 Motion for Summary Judgment and Reply to
 Plaintiff’s Opposition
 Plaintiff’s Reply to Defendant’s Opposition  December 14, 2021



         SO ORDERED.



Dated:                                      ______________________________________
                                            UNITED STATES DISTRCT JUDGE



                                              -3-
